DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
Correction to Prior Office Action
 	The final office action dated 8/4/22 incorrectly listed claims 29, 31-36, 45 and 62-63 as objected to for being dependent upon a rejected claim, when the claims were already rewritten to no longer be dependent from the rejected, and should have been indicated as allowed.
Response to Amendment
 	The indicated allowability of claims 29, 31-33, 45 and 62-63 is withdrawn due to Applicant’s amendment broadening the scope of the claims. New grounds of rejection are presented below.
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
 	Claims 34-36 and 45 are objected to because of the following informalities:  
 	In claim 34, on line 5, “the load” should be ‘the non-critical load’.  
 	In claim 45, on line 15, “the load” should be ‘the non-critical load’.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 	Claim(s) 1-4, 6, 12-15, 25-27, 41, 46-49, 51, 57 and 68 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Capp (US 2008/0278000).
 	With respect to claim 1, Capp discloses a power control circuit (Fig. 2 30) having an input side (Fig. 2 24 side) and an output side (Fig. 2 66 side), the power control circuit being connectable on the input side to an AC voltage supply (Fig. 2 42) and connectable on the output side to a non-critical load (Fig. 2 50) that directly receives AC voltage from the AC voltage supply, said non-critical load being an electric load that does not require constant power (paragraph 38) for normal operation, the power control circuit being adapted to absorb power (Fig. 2 62) from the AC voltage supply when connected and to deliver power (Fig. 2 62) to the AC voltage supply in order to reduce voltage fluctuations (paragraph 49) of the AC voltage supply when connected thereto, and wherein the AC voltage supply has a dynamically changing non-zero power profile and wherein in order to reduce the voltage fluctuations of the AC voltage supply comprises modulating power (Fig. 5 140,148) provided to the non-critical load in order to follow the dynamically changing power profile of the AC voltage supply (paragraph 60).

 	With respect to claim 2, Capp discloses the power control circuit according to claim 1 wherein the power absorbed and delivered by the power control circuit includes reactive power (paragraph 44), or active power, or both.

 	With respect to claim 3, Capp discloses the power control circuit according to claim 1 wherein the power control circuit maintains the AC voltage supply at a nominal supply voltage (paragraph 49). 	

 	With respect to claim 4, Capp discloses the power control circuit according to claim 3 wherein the non-critical load has a load voltage (Fig. 5 148) and the power control circuit provides an auxiliary voltage (Fig. 2 regulate voltage at 24 to nominal voltage) such that the vectorial sum of the load (Fig. 2 non-critical load voltage is zero when disconnected) and auxiliary voltages (Fig. 2 62 outputs current at nominal supply voltage) equal the nominal supply voltage.

 	With respect to claim 6, Capp discloses the power control circuit according to claim 1 wherein the power control circuit is further adapted to deliver power to the load (Fig. 5 140) to reduce voltage fluctuations of the AC voltage supply.

 	With respect to claim 12, Capp discloses the power control circuit according to claim 1 including a power controller (Fig. 2 62,64) for absorbing and delivering power thereby enabling the power control circuit to absorb and deliver power.

 	With respect to claim 13, Capp discloses the power control circuit according to claim 12 wherein the power controller absorbs and delivers reactive power (paragraph 49), or active power, or both (Fig. 13 produce of VL and IH).

 	With respect to claim 14, Capp discloses the power control circuit according to claim 12 wherein the power controller is a reactive power controller (paragraph 49).

 	With respect to claim 15, Capp discloses the power control circuit according to claim 12 wherein the power controller is connected in series with the AC voltage supply and the non-critical load (Fig. 2 30-24-50 in series).

 	With respect to claim 25, Capp discloses the power control circuit according to claim 12 wherein the power controller includes a power inverter (Fig. 2 62) and an energy storage element (Fig. 2 64).

 	With respect to claim 26, Capp discloses the power control circuit according to claim 25 wherein the energy storage element (Fig. 2 64) is a capacitor (paragraph 48) or an inductor.

 	With respect to claim 27, Capp discloses the power control circuit according to claim 25 wherein the power inverter has at least two levels (paragraph 49).

 	With respect to claim 41, Capp discloses the power control circuit according to claim 1 wherein the non-critical load is a hot water heater (paragraph 60) or a lighting load. 	

 	With respect to claim 46, Capp discloses a method for reducing voltage fluctuations of AC voltage supply comprising the steps of:
providing a power control circuit (Fig. 2 30) having an input side (Fig. 2 26 side) and an output side (Fig. 2 66 side), the power control circuit being connectable on the input side to an AC mains (Fig. 2 10) at a distribution level and connectable on the output side to a non-critical load (Fig. 2 50) that directly receives AC voltage from the AC mains (Fig. 2 22 closed), said non-critical load being an electric load that does not require constant power (paragraph 38) for normal operation, and reducing voltage fluctuations (paragraph 49) of the AC voltage supply when connected, wherein the reducing comprises absorbing power (Fig. 2 62) from the AC voltage supply; and delivering power (Fig. 2 62) to the AC voltage supply; and wherein the AC voltage supply has a dynamically changing non-zero power profile and wherein reducing further comprises modulating power (Fig. 5 140,148) provided to the non-critical load in order to follow the dynamically changing power profile of the AC voltage supply (paragraph 60).

 	With respect to claims 47-49, 51 and 57-58, Capp discloses a method as set forth above. See claims 2-4, 6, 12 and 15, respectively, for additional details.

 	With respect to claim 68, Capp discloses the power control circuit according to claim 1 wherein the non-critical load is one of a water heater (paragraph 60), a system, electrical appliance.
Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	 Claims 28-29, 31-36, 43, 45, 62-63 and 69-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capp (US 2008/0278000) in view of Lasseter (US 2006/0208574).
 	With respect to claim 28, Capp discloses the power control circuit according to claim 25 as set forth above, and remains silent as to the details of the inverter. Pulse width modulation was the most commonly used form of inverter control at the time of filing of the invention.
 	Lasseter discloses wherein the power inverter is a pulse-width modulation (paragraph 74) power inverter (Fig. 3 350). It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein the power inverter is a PWM inverter, in order to efficiently and reliable control the power inverter.

 	With respect to claim 29, Capp discloses a power control circuit (Fig. 2 30) having an input side (Fig. 2 24 side) and an output side (Fig. 2 66 side), the power control circuit being connectable on the input side to an AC voltage supply (Fig. 2 42) and connectable on the output side to a non-critical load (Fig. 2 50), the power control circuit being adapted to absorb power (Fig. 2 62) from the AC voltage supply when connected and to deliver power (Fig. 2 62) to the AC voltage supply in order to reduce voltage fluctuations (paragraph 49) of the AC voltage supply when connected thereto, and wherein the AC voltage supply has a dynamically changing non-zero power profile and wherein in order to reduce the voltage fluctuations of the AC voltage supply comprises modulating power (Fig. 5 140,148) provided to the non-critical load in order to follow the dynamically changing power profile of the AC voltage supply (paragraph 60). Capp discloses the power control circuit performing voltage regulation but does detail how to regulate the AC voltage supply voltage.
 	Lasseter discloses wherein the power control circuit further includes a voltage controller (Fig. 3 320-330) for detecting the voltage (Fig. 5 │E│) of the AC voltage supply and providing a voltage control signal (Fig. 5 520 output) based on whether the voltage of the AC voltage supply is above or below a nominal supply voltage (Fig. 5 EO), the power control circuit (Fig. 2 200) referring to the voltage control signal to absorb or deliver power when the voltage of the AC voltage is above or below the nominal supply voltage, thereby maintaining the AC voltage supply at the nominal supply voltage. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein the power control circuit further includes a voltage controller for detecting the voltage of the AC voltage supply and providing a voltage control signal based on whether the voltage of the AC voltage supply is above or below a nominal supply voltage, the power control circuit referring to the voltage control signal to absorb or deliver power when the voltage of the AC voltage is above or below the nominal supply voltage, thereby maintaining the AC voltage supply at the nominal supply voltage, in order to maintain the voltage supply voltage at the desired value.

 	With respect to claim 31, Capp in view of Lasseter make obvious the power control circuit according to claim 29 wherein the voltage controller is a proportional-integral controller (Fig. 5 P-I) or a lead-lag controller.

 	With respect to claim 32, Capp in view of Lasseter make obvious the power control circuit according to claim 29 wherein the voltage control signal (Fig. 3 │V│) is provided to a power controller (Fig. 3 350) for absorbing and delivering power thereby enabling the power control circuit to absorb and deliver power.

 	With respect to claim 33, Capp in view of Lasseter make obvious the power control circuit according to claim 32 wherein the voltage controller (Fig. 5 500) forms part of the power controller (Fig. 3 300).
 	With respect to claim 34, Capp discloses the power control circuit according to claim 1 wherein the non-critical load has a load voltage (Fig. 2 50 zero voltage when disconnected) and provide an auxiliary voltage (Fig. 2 voltage at 24 from 62) at an appropriate phase angle such that the vectorial sum of the load and auxiliary voltages equal a nominal supply voltage, thereby maintaining the AC voltage supply at the nominal supply voltage, and remains silent as to the details of synchronizing the power control circuit to the voltage supply.
 	Lasseter discloses wherein the power control circuit includes a synchronization network for detecting a phase angle of the AC voltage supply and providing a synchronization signal, the power control circuit referring to the synchronization signal to provide an auxiliary voltage at an appropriate phase angle (paragraph 72). It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein the non-critical load has a load voltage, and the power control circuit includes a synchronization network for detecting a phase angle of the AC voltage supply and providing a synchronization signal, the power control circuit referring to the synchronization signal to provide an auxiliary voltage at an appropriate phase angle such that the vectorial sum of the load and auxiliary voltages equal a nominal supply voltage, thereby maintaining the AC voltage supply at the nominal supply voltage, in order to regulate the supply voltage to the desired value.

 	With respect to claim 35, Capp in view of Lasseter make obvious the power control circuit according to claim 34 wherein the synchronization signal is provided to a power controller (Fig. 2 30) for absorbing and delivering power to enable the power control circuit to provide the auxiliary voltage at the appropriate phase angle. 

 	With respect to claim 36, Capp in view of Lasseter make obvious the power control circuit according to claim 34 wherein the synchronization network forms part of the power controller (Fig. 2 30).

 	With respect to claim 43, Capp in view of Lasseter make obvious the power control circuit according to claim 1 including a bypass circuit having a bypass switch (Fig. 2 22) operable to connect the AC voltage supply (Fig. 2 10) directly to the noncritical load (Fig. 2 50) through the bypass circuit so as to eliminate reactive power control (Fig. 2 62 does not provide reactive power control when 22 closed).

 	With respect to claim 45, Capp discloses a power control circuit (Fig. 2 30) having an input side (Fig. 2 24 side) and an output side (Fig. 2 66 side), the power control circuit being connectable on the input side to an AC voltage supply (Fig. 2 42) and connectable on the output side to a non-critical load (Fig. 2 50), the power control circuit being adapted to absorb power (Fig. 2 62) from the AC voltage supply when connected and to deliver power (Fig. 2 62) to the AC voltage supply in order to reduce voltage fluctuations (paragraph 49) of the AC voltage supply when connected thereto, and wherein the AC voltage supply has a dynamically changing non-zero power profile and wherein in order to reduce the voltage fluctuations of the AC voltage supply comprises modulating power (Fig. 5 140,148) provided to the non-critical load in order to follow the dynamically changing power profile of the AC voltage supply (paragraph 60); wherein the non-critical load has a load voltage (Fig. 2 50 zero voltage when disconnected) and provide an auxiliary voltage (Fig. 2 voltage at 24 from 62) at an appropriate phase angle such that the vectorial sum of the load and auxiliary voltages equal a nominal supply voltage, thereby maintaining the AC voltage supply at the nominal supply voltage, and remains silent as to the details of synchronizing the power control circuit to the voltage supply.
 	Lasseter discloses wherein the power control circuit includes a synchronization network for detecting a phase angle of the AC voltage supply and providing a synchronization signal, the power control circuit referring to the synchronization signal to provide an auxiliary voltage at an appropriate phase angle (paragraph 72). It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein the non-critical load has a load voltage, and the power control circuit includes a synchronization network for detecting a phase angle of the AC voltage supply and providing a synchronization signal, the power control circuit referring to the synchronization signal to provide an auxiliary voltage at an appropriate phase angle such that the vectorial sum of the load and auxiliary voltages equal a nominal supply voltage, thereby maintaining the AC voltage supply at the nominal supply voltage, in order to regulate the supply voltage to the desired value.

 	With respect to claim 62-63, Capp in view of Lasseter make obvious the method as set forth above. See claims 29 and 45, respectively, for additional details.
 
 	With respect to claim 69, Capp discloses the power circuit as set forth above in claim 1 and does not disclose wherein the voltage supply is AC mains.
 	Lasseter discloses a power circuit wherein the voltage supply is AC mains (Fig. 1 10). It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein the voltage supply is AC mains in order to reduce the voltage fluctuations from the AC mains.

 	With respect to claims 70-71, Capp in view of Lasseter make obvious the power control circuit as set forth above. See claim 69 for additional details.
 	With respect to claims 72-74, Capp in view of Lasseter make obvious the method as set forth above. See claim 69 for additional details.

 	Claims 42 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capp (US 2008/0278000) in view of Golden (US 2009/0024545).
 	With respect to claim 42, Capp discloses the power control circuit according to claim 1 as set forth above. Capp does not disclose wherein the power control circuit is provided integrally with the non-critical load.
 	Golden discloses wherein the power control circuit (Fig. 1 210-212) is provided integrally (Fig. 1 200) with the non-critical load (Fig. 1 224-254). It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein the power control circuit is provided integrally with the non-critical load, since the components are housed in one facility.
 	With respect to claim 66, Capp in view of Golden make obvious the method as set forth above. See claim 42 for additional details.
Allowable Subject Matter
 	Claims 5 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the non-critical load has a load current and the auxiliary voltage is at a phase angle perpendicular to the load current. 	
 	Claim 50 is indicated as possessing allowable subject matter primarily for the same reasons as claim 5 above.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839